Citation Nr: 1705150	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation. 

2.  Whether there is clear and mistakable error (CUE) in a February 1, 1965, rating decision that denied service connection for a ruptured disc.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1963 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for lumbar disc herniation and assigned a disability evaluation of 20 percent effective August 4, 2005.  In December 2012, the RO denied that there was CUE in the February 1, 1965, rating decision that denied service connection for a ruptured disc.

In May 2011, the Veteran presented testimony before the undersigned.  A transcript of the proceedings has been associated with the claims folder.

In October 2011, September 2014, and December 2015, the Board remanded the earlier effective date issue for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a February 2016 letter, the Veteran was informed that he was placed on the list of people waiting to appear for a Travel Board hearing regarding the appeal concerning whether there is CUE in a February 1, 1965, rating decision that denied service connection for a ruptured disc.  The Veteran returned the attached form and elected to have a videoconference hearing rather than a Travel Board hearing.  To date, the Veteran has not withdrawn this request and he has not been afforded a videoconference hearing.  Therefore, a remand is warranted.

The adjudication of the Veteran CUE claim could affect the outcome of his claim for an effective date prior to August 4, 2005, for the grant of service connection for lumbar disc herniation.  Therefore, the Board must defer the adjudication of this claim to afford the Veteran a hearing on the inextricably intertwined CUE issue.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Member of the Board addressing his claim for CUE in the 1965 rating decision.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




